oO ON OO FP W DY =

NO RO PO PNP PN P PNM PO NM 2 AB Ba a a a eo a = |=
oN DO BP WO DY | CO O WBN DO ON HK WO NY | CO

(fase 5:19-cv-00945-PA-AGR Document 18 Filed 03/31/21 Page1lofi Page ID #:1176

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOHN P., executor, The Estate CASE NO. EDCV 19-945-PA (AGR)
of Nicole P.

Plaintiff, JUDGMENT
VS.

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

In accordance with the Order Accepting Findings and Recommendation of
United States Magistrate Judge filed concurrently herewith,
IT IS HEREBY ADJUDGED that judgment is entered for the defendant, the

Commissioner of Social Security Administration.

DATED: March 31, 2021 : Bhiz

vg
United Sjtates District Judge

 
 
 

 

 
